DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3 are objected to because of the following informalities:  
Regarding claim 1:  Line 5 contains a spelling error – “occentric” is not a word. Based on the figures, Examiner is interpreting that this word should actually be “eccentric”. Appropriate correction is required.
Regarding claim 3: There is a grammatical issue with the use of “via of” in line 2; the word “of” is not needed. Appropriate correction is required.
Regarding claim 6: Applicant discloses “a roller tongue according to claim 1,” – if it is in reference to claim 1, then it should state “the roller tongue…” since it is not a newly recited component. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a spindle, and the actuator mounted on a backside of a door, and the door itself, an actuating axis, an actuating shaft, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5,8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claim 5: Applicant discloses that the adapter element has “multiple receivers” in line 2, however, the specifications does not disclose that the adapter element has multiple receivers but rather, multiple recesses. It is unclear if applicant is attempting to disclose another element (there is a receiver 5) or the multiple recesses (10).  For the purposes of examination, it will be considered that the adapter element has multiple recesses (10). 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryan US 7819443 alone. 

Regarding claim 1, Ryan discloses a roller tongue (fig.1) for a locking system (abstract), comprising:
a spindle (52,71,60 fig.4) attachable to the locking system; and 
a roller (58) rotatably mounted on the spindle, wherein the spindle comprises multiple parts and includes a pin (52) and an adapter element (71,60), wherein the adapter element includes a receiver (60) for the pin (fig. 4) arranged eccentrically (NOTE: This is defined by Merriam-Webster online as 

Regarding claim 2, Ryan discloses the roller tongue according to claim 1, wherein the adapter element is attachable to the pin via an attachment element (42,44), the attachment element being configured to prevent a rotation (NOTE: The threaded connection of 42/44 with the threads of 52 enables the adapter element to remain attached to the pin itself) of the adapter element relative to the pin. (col.3 lines 11-55)

Regarding claim 3, Ryan discloses the roller tongue according to claim 1, wherein the adapter element is securable to the pin via of an attachment element (42,44), wherein the attachment element is configured to delimit an axial movement of the adapter element on the pin (NOTE: The threaded connection of 42/44 with the threads of 52 enables the pin 52 to remain connected to the adapter element, and therefore, limit any potential axial movement of the adapter element – col.3 lines 11-55).

Regarding claim 4, Ryan discloses the roller tongue according to claim 1, wherein the roller is rotatably mounted on the adapter element and is secured to the adapter element against axial movement via a radially actuatable snap element (70, NOTE: Merriam-Webster online defines snap as “to close or fit in place with an abrupt movement or sharp sound” – 70 is fully capable of fitting into 68 in this manner in order to prevent further axial movement of the roller, fig.4.).



Ryan – Annotated Figure


    PNG
    media_image1.png
    528
    493
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. References of record, Ryan US 7819443 and Applicant’s IDS reference Nozomi 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to rollers and lock systems. 
Related art not relied upon: 
Nozomi JP 2015172280: Does teach a roller tongue pivotable by an actuator however does not teach the pin to be eccentrically arranged in the adapter element. 
Linnasen et al. US 20130264833: Does not teach a pin to be eccentric to the adapter element. 
Molzer US 6354119: Does not teach the pin oriented transverse to the actuating axis (claim 6) or a pin eccentrically arranged in the adapter element. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/F.F.A./
Examiner
Art Unit 3675



/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675